Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 2-7, 9-11, 14, 21, 24, 34, 27 of U.S. Patent No. 10,516,510. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims 1-16 are encompassed by claims 1, 11, 2-7, 9-11, 14, 21, 24, 34, 27 of U.S. Patent No. 10,516,510.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAGA et al. (US 2009/0135802 A1), herein after HAGA.
Regarding claim 1, HAGA discloses a method of operation performed by a radio base station operating in a wireless communication network, the method comprising:
receiving or transmitting on an Orthogonal Frequency Division Multiplex (OFDM) carrier referenced to a reference subcarrier frequency (providing base station 100 that transmits a synchronization channel repeatedly in units of the minimum bandwidth (for example, in units of 1.25 MHz) out of a plurality of bandwidths a system uses to provide services, over the entirety of the maximum bandwidth (for example, 5 MHz), see ¶ 0050) and comprising a set of subcarriers at permissible subcarrier frequency positions within a frequency band, as defined by a subcarrier frequency grid (as an example shown in grid, see figure 1), wherein the reference subcarrier frequency on the subcarrier frequency grid is mapped to a nominal carrier frequency defined by a carrier frequency raster that defines nominal carrier frequency positions within the frequency band (mapping an SCH using the raster frequency as a reference at the base station and performing carrier frequency search on a per raster frequency basis at the terminal, see 0055).  

Regarding claim 2, HAGA discloses the nominal carrier frequency is given by a starting point of the carrier frequency raster, a grid spacing of the carrier frequency raster, a frequency number corresponding to the nominal carrier frequency, and a frequency number corresponding to the starting point of the carrier frequency raster (subcarrier allocating section 106 of base station 100 in FIG. 4 maps an SCH to subcarriers such that the center frequency of a synchronization channel (SCH) formed by synchronization channel sequence signal forming section 107 matches the raster frequency. Radio receiving section 202 of terminal 200 in FIG. 5 performs receiving processing on a per raster frequency basis, see ¶ 0055). 
Regarding claim 3, HAGA disclose setting the number of subcarriers included in the set of subcarriers according to a configured bandwidth of the OFDM carrier (Base station 100 flexibly allocates a bandwidth equal to or narrower than the maximum bandwidth out of its supporting bandwidths to each terminal for a communication band and performs OFDM communication with each terminal, see ¶ 0032). 
Regarding claim 4, HAGA discloses OFDM carrier is a downlink carrier, the reference subcarrier frequency is a DC subcarrier of the downlink carrier, and the method includes transmitting signals on the downlink carrier to one or more wireless communication devices operating in the wireless communication network (subcarrier selecting section 209 selects a subcarrier signal of the minimum bandwidth out of a plurality of bandwidths the base station supports, and transmits the subcarrier signal to SCH correlation value calculating section 210 and pilot correlation value calculating section 212, see ¶ 0041). 
Regarding claim 5, HAGA discloses the OFDM carrier is an uplink carrier, the reference subcarrier frequency is a center subcarrier of the uplink carrier, and the method includes receiving signals transmitted on the uplink carrier by one or more wireless communication devices operating in the wireless communication network (if base station 100 transmits an SCH or common channel repeatedly such that the center frequency of the SCH or common channel matches the raster frequency, and terminal 200 performs frame timing detecting processing such as described above using a signal received based on the raster frequency, the terminal is able to detect frequencies in use in a simple manner upon carrier frequency search, and this is further preferable, see ¶ 0053, 0055).  
Regarding claim 7, HAGA discloses selecting the nominal carrier frequency based on receiving a carrier frequency assignment from another node in the wireless communication network (subcarrier selecting section 209 selects a subcarrier signal of the minimum bandwidth out of a plurality of bandwidths the base station supports, and transmits the subcarrier signal to SCH correlation value calculating section 210 and pilot correlation value calculating section 212, see ¶ 0041). 
HAGA discloses  logically organizing the set of subcarriers for receiving or transmitting, according to a predefined OFDM signal structure (base station 100 generates an OFDM symbol of an SCH from a symbol sequence common to all base stations, time-multiplexes the OFDM symbol with frame data, and inserts the result to the scrambled frame, see ¶ 0046). 
Regarding claim 12, HAGA discloses a method of operation performed by a wireless communication device in a wireless communication network, the method comprising: 
receiving or transmitting on an Orthogonal Frequency Division Multiplex (OFDM) carrier referenced to a reference subcarrier frequency (providing base station 100 that transmits a synchronization channel repeatedly in units of the minimum bandwidth (for example, in units of 1.25 MHz) out of a plurality of bandwidths a system uses to provide services, over the entirety of the maximum bandwidth (for example, 5 MHz), see ¶ 0050) and comprising a set of subcarriers at permissible subcarrier frequency positions within a frequency band, as defined by a subcarrier frequency grid (as an example shown in grid, see figure 1), wherein the reference subcarrier frequency on the subcarrier frequency grid is mapped to a nominal carrier frequency defined by a carrier frequency raster that defines nominal carrier frequency positions within the frequency band (mapping an SCH using the raster frequency as a reference at the base station and performing carrier frequency search on a per raster frequency basis at the terminal, see 0055).  
HAGA discloses a radio base station configured for operation in a wireless communication network, the radio base station comprising: transceiver circuitry; and processing circuitry configured to: receiving or transmitting on an Orthogonal Frequency Division Multiplex (OFDM) carrier referenced to a reference subcarrier frequency (providing base station 100 that transmits a synchronization channel repeatedly in units of the minimum bandwidth (for example, in units of 1.25 MHz) out of a plurality of bandwidths a system uses to provide services, over the entirety of the maximum bandwidth (for example, 5 MHz), see ¶ 0050) and comprising a set of subcarriers at permissible subcarrier frequency positions within a frequency band, as defined by a subcarrier frequency grid (as an example shown in grid, see figure 1), wherein the reference subcarrier frequency on the subcarrier frequency grid is mapped to a nominal carrier frequency defined by a carrier frequency raster that defines nominal carrier frequency positions within the frequency band (mapping an SCH using the raster frequency as a reference at the base station and performing carrier frequency search on a per raster frequency basis at the terminal, see 0055).  
Regarding claim 16, HAGA discloses a wireless communication device configured for operation in a wireless communication network, the wireless communication device comprising: transceiver circuitry; and 
processing circuitry configured to: 
receive or transmit on an Orthogonal Frequency Division Multiplex (OFDM) carrier referenced to a reference subcarrier frequency (providing base station 100 that transmits a synchronization channel repeatedly in units of the minimum bandwidth (for example, in units of 1.25 MHz) out of a plurality of bandwidths a system uses to provide services, over the entirety of the maximum bandwidth (for example, 5 MHz), see ¶ 0050) and comprising a set of subcarriers at permissible subcarrier frequency positions within a frequency band, as defined by a subcarrier frequency grid (as an example shown in grid, see figure 1), wherein the reference subcarrier frequency on the subcarrier frequency grid is mapped to a nominal carrier frequency defined by a carrier frequency raster that defines nominal carrier frequency positions within the frequency band (mapping an SCH using the raster frequency as a reference at the base station and performing carrier frequency search on a per raster frequency basis at the terminal, see 0055).  

Allowable Subject Matter
Claims 6, 9-11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412